t c memo united_states tax_court wilson d watson petitioner v commissioner of internal revenue respondent docket nos filed date r rejected the form sec_1040 submitted by p for and all of which reported zero tax owed as frivolous and prepared substitute returns pursuant to which he determined deficiencies for all years and additions to tax under sec_6651 i r c for all years a i r c for and i r c for and r conceded certain income inclusions for all years the addition_to_tax under sec_6651 i r c and the addition_to_tax under sec_6654 i r c r’s income inclusions after concessions consist of wages misc income for and retirement distributions for all years interest_income for and social_security payments for and r also asks us to impose a penalty under sec_1 the cases were consolidated by orders of the court dated feb and date a i r c p puts forth frivolous tax- protester arguments in opposition to r’s proposed income inclusions and additions to tax held r’s nonconceded inclusions in p’s income for and are sustained held further p had zero includable social_security_benefits for and and because his adjusted_gross_income without those benefits is less than his standard_deduction and personal_exemption he incurs no income_tax deficiencies for those years held further p is liable for additions to tax under sec_6651 i r c for and and for an addition_to_tax under sec_6654 i r c for held further because p was not required to file returns for and he is not liable for additions to tax under sec_6651 i r c for those years held further p is liable for a penalty under sec_6673 i r c wilson d watson pro_se randolph j buchanan for respondent memorandum findings_of_fact and opinion halpern judge by notices of deficiency respondent determined deficiencies in income_tax and additions to tax for petitioner’s taxable calendar years and as follows year deficiency additions to tax sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure big_number big_number dollar_figure big_number dollar_figure -- -- -- dollar_figure -- dollar_figure dollar_figure -- unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner assigned error to those determinations respondent has conceded that certain amounts included by him in petitioner’s income for each of the years in issue were improperly included he has also conceded the dollar_figure addition_to_tax under sec_6654 for taxable_year and the dollar_figure addition_to_tax under sec_6651 for taxable_year the remaining issues for decision are whether petitioner underreported his income during one or more of the years in issue and is liable for the additions to tax under sec_6651 for failure to timely file a return for each of the years in issue and under sec_6654 for failure to pay estimated income taxes for on date at the conclusion of the trial respondent moved to impose a penalty on petitioner under sec_6673 we shall rule on that motion at the conclusion of this report findings_of_fact some facts have been stipulated and are so found the stipulation of facts with attached exhibits is incorporated herein by this reference residence at the time the petitions were filed petitioner resided in midland texas petitioner’s form sec_1040 petitioner obtained an extension of time to file his federal_income_tax return until date on date petitioner submitted to the internal_revenue_service irs a form_1040 individual_income_tax_return for the form_1040 petitioner reported dollar_figure on line 16b taxable pensions and annuities which was his only item of reported income for because his standard_deduction and personal_exemption exceeded his income he reported a zero tax liability2 and sought a refund of the tax_payments reported on line sec_57 federal_income_tax withheld estimated_tax payments and amount applied from return and excess social_security_tax withheld which totaled dollar_figure he attached copies of a form_w-2 wage and tax statement for from for the same reason petitioner reported a zero tax_liability for the other years at issue and watson and associates of midland inc watson inc reporting the payment of dollar_figure in wages to petitioner and withheld income and social_security_taxes of dollar_figure and dollar_figure respectively both of which amounts were reflected on the form_1040 and included in the total amount for which petitioner sought refund and a form 1099-r distributions from annuities retirement or profit sharing plans iras insurance contracts etc for from mobil oil corp inc pension_plan mobil pension_trust reporting a dollar_figure distribution to petitioner the amount petitioner reported on line 16b of the form_1040 the form_1040 does not include dollar_figure of interest reflected on a form 1099-int interest_income issued to petitioner by amerus life_insurance_company which form was not attached to the form_1040 petitioner signed the form_1040 under the preprinted jurat but just above his signature he wrote under protest without prejudice also on line of the form_1040 petitioner wrote see attached letter to the social_security administration in that letter dated date and in an attachment to it a letter from petitioner to watson inc dated date the watson inc letter petitioner argues on the basis of regulations and cases cited therein that the jurat is the portion of the form_1040 which reads under penalties of perjury i declare that i have examined this return and accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete he acted as a private independent_contractor on behalf of watson inc as opposed to an employee or a self-employed_individual and therefore has no liability for tax under title_26 usc sub chapter sic c employment_taxes in the watson inc letter petitioner states that he is providing the letter to watson inc for its records pursuant to sec_31 n - employment_tax regs sec_31_3402_n_-1 employment_tax regs is concerned with employees incurring no income_tax_liability it provides that an employer shall deduct and withhold no tax if there is in effect with respect to an employee a withholding_exemption certificate furnished to the employer by the employee containing statements that the employee incurred no income_tax_liability for the employee’s preceding_taxable_year and the employee anticipates that he will incur no income_tax_liability for his current taxable_year in the watson inc letter petitioner acknowledges that he will be paid for his work for watson inc during petitioner obtained an extension of time to file his federal_income_tax return until date sometime thereafter petitioner submitted to the irs a form_1040 for signed by him and dated date the form_1040 petitioner reported dollar_figure on line 20b taxable social_security_benefits which was his only item of reported income for petitioner did not report any taxes paid or withheld for and he reported zero tax_liability for the year petitioner attached copies of a form_w-2 for from watson inc reporting the payment of dollar_figure in wages to petitioner and zero federal_income_tax withheld a form misc miscellaneous income for from watson inc reporting the payment of dollar_figure to petitioner and a form 1099-r for from mobil pension_trust reporting a dollar_figure distribution to petitioner the amount he mistakenly reported on line 20b of the form_1040 petitioner signed the form_1040 under the jurat and as on the form_1040 he wrote immediately above his signature under protest without prejudice on line of the form_1040 he wrote see attached in addition along the length of the left margin of both pages of the form_1040 and the page containing copies of the above referenced forms w-2 and petitioner inserted the following statement this tax_return is being filed under protest without prejudice see the attached page protest document and memorandum marked and identified by its u s registered mail number it is a federal crime under title u s c to remove this protest document from the attached tax_return it is to remain a permanent part of the records with the return on page of the page protest referred to in the above statement petitioner states all items of alleged income have been reported even though the undersigned disagrees with the instructions of sic the irs information this is only done as a precaution as to avoid criminal prosecution under u s c sec_7201 sec_7203 and sec_7206 and for no other reason petitioner goes on to cite numerous statutes regulations and cases and in essence argues that he is not a person or individual as defined within the scope and purview of sec_1 and as a private independent_contractor he is either entitled to a reduced or compensatory tax_rate or the same compensation in benefits and economic protections as the federal employee appointed or elected official or corporate or partnership individuals and only federal and state employees are subject_to the federal_income_tax petitioner obtained an extension of time to file hi sec_2001 income_tax return until date on that date petitioner submitted to the irs a form_1040 for the form_1040 petitioner reported dollar_figure on line 16b taxable pensions and annuities which was his only item of reported income for petitioner did not report any taxes paid or withheld for and he reported a zero tax_liability for the year petitioner attached copies of a form ssa-1099-sm social_security_benefit statement for which reported dollar_figure in gross social_security_benefits paid to petitioner or for his benefit in a social_security_benefits worksheet on which petitioner computed zero taxable social_security_benefits and a form 1099-r for from mobil pension_trust reporting a dollar_figure distribution the amount he reported on line 16b of the form_1040 petitioner signed the form_1040 under the jurat and as on the and form sec_1040 he wrote immediately above his signature under protest without prejudice petitioner inserted along one of the margins of both pages of the form_1040 and the above-mentioned attachments thereto essentially the same statement that he added to the form_1040 the protest document attached to the form_1040 contains much of the same material and essentially the same arguments as are contained in the corresponding document attached to the form_1040 petitioner obtained an extension of time to file hi sec_2002 federal_income_tax return until date on date petitioner submitted to the irs a form_1040 for the form_1040 petitioner reported dollar_figure on line wages salaries tips etc which was his only item of reported income for petitioner did not report any taxes paid or withheld for and he reported a zero tax_liability for the year petitioner attached copies of a form 1099-r for from mobil pension_trust reporting a dollar_figure distribution the amount he mistakenly reported on line of the form_1040 a form ssa-1099-sm for which reported dollar_figure in gross social_security_benefits paid to petitioner or for his benefit in and a worksheet apparently photocopied from the irs form_1040 instructions for on which petitioner computed zero taxable social_security_benefits petitioner signed the form_1040 under the jurat and as on the and form sec_1040 he wrote immediately above his signature under protest without prejudice petitioner inserted along one of the margins of both pages of the form_1040 and the aforementioned attachments thereto essentially the same statement that he had added to the and form sec_1040 the protest document attached to the form_1040 contains much of the same material and essentially the same arguments as are contained in the protest documents attached to the and form sec_1040 and includes an additional argument to the effect that petitioner should be allowed to deduct costs associated with the maintenance and depreciation of his human machine just as a company is allowed to depreciate and deduct repair costs associated with machines used in its trade_or_business respondent’s rejection of petitioner’s form sec_1040 respondent refused to treat the form sec_1040 submitted by petitioner for the years in issue as valid returns and instead prepared substitute returns which form the basis for the deficiencies and additions to tax determined by respondent the in letters dated date addressing the form_1040 and date addressing the form_1040 continued items included in petitioner’s income by respondent income inclusions or inclusions after concessions are as follows wages misc income of dollar_figure for and dollar_figure for retirement income of dollar_figure for and dollar_figure for each of the other years in issue and interest_income of dollar_figure for and social_security income of dollar_figure for and dollar_figure for continued respondent describes as frivolous the positions taken and arguments contained in those form sec_1040 and in the attachments thereto respondent proposed an increase in petitioner’s dividend income for all years in issue but he has conceded those adjustments because petitioner’s ex-wife was awarded the stock to which those dividends related as part of a divorce decree for the same reason respondent also has conceded a proposed capital_gain increase relating to gain from the sale of that stock respondent has conceded an adjustment to petitioner’s income for on account of discharge_of_indebtedness since no discharge of the indebtedness occurred by the year’s end there is no explanation in the record of the apparent discrepancy between the form ssa-1099-sm attached to the form_1040 which lists dollar_figure of social_security_benefits paid to petitioner or for his benefit for and the certification of extract from records issued by the social_security administration which lists dollar_figure in total benefits paid to petitioner or for his benefit for that year respondent included the latter amount in petitioner’s income for opinion i income inclusions a and the parties stipulated7 that petitioner worked for watson inc in and and petitioner does not dispute his receipt of the amounts reflected as wages or other compensation on the forms w-2 and 1099-misc issued by watson inc for those years whether petitioner constituted an employee of watson inc or performed services for that company as a private independent_contractor petitioner’s position he was in receipt of either compensation_for services or gross_income derived from business includable in his gross_income under either sec_61 or sec_61 his failure to include in income the amounts received from watson inc dollar_figure for and dollar_figure for was improper it is also stipulated that petitioner received from mobil pension_trust forms 1099-r reflecting gross distributions to him of dollar_figure and dollar_figure for and respectively and the stipulations are identified as either respondent’s stipulations or petitioner’s stipulations petitioner reserved the right to object to respondent’s stipulations and respondent reserved the right to object to all of petitioner’s stipulations at the trial petitioner stated that he had no objections to respondent’s stipulations and respondent did not raise any objection to petitioner’s stipulations the stipulation of facts was thereupon received into evidence without objection therefore we consider the stipulations to be the parties’ joint stipulation of facts that he received a form 1099-int for from amerus life_insurance_company reflecting the payment to him of dollar_figure of interest for that year petitioner does not dispute the actual receipt of those amounts which are properly includable in his gross_income under sec_61 annuities and sec_61 interest respectively petitioner makes two arguments in opposition to the inclusion in income of the foregoing amounts the notices of deficiency which are a prerequisite to this court’s jurisdiction to redetermine a deficiency under sec_6214 are invalid essentially because they were based upon substitute returns prepared without valid regulatory authority and were printed on the wrong irs form so that the court lacks jurisdiction for both years and the compensation and retirement payments to petitioner constituted a return of petitioner’s human capital and therefore were not income petitioner’s arguments respecting the propriety of the substitute returns are meritless tax-protester arguments more significantly the internal revenue code’s deficiency procedures sections do not require the commissioner to prepare a substitute return on a taxpayer’s behalf before determining and issuing a notice_of_deficiency roat v commissioner see 52_tc_787 it is the commissioner’s determination_of_a_deficiency that provides a predicate for tax_court jurisdiction f 2d 9th cir affg this court’s denial of the taxpayers’ motions to dismiss for lack of jurisdiction thus there is no relationship between the commissioner’s preparation or nonpreparation of substitute returns under sec_6020 and his right to issue a notice_of_deficiency see also 961_f2d_1 1st cir moreover there is no requirement that a notice_of_deficiency be issued in any particular form the purpose of a notice_of_deficiency is only to advise the person who is to pay the deficiency that the commissioner means to assess him anything that does this unequivocally is good enough 88_f2d_650 2d cir see also eg 88_tc_167 no particular form for a notice_of_deficiency is required 80_tc_34 all that is required is that the notice fulfill its purpose of providing formal notification that a deficiency in tax has been determined affd in part and vacated in part 756_f2d_1430 9th cir 78_tc_646 the internal_revenue_code in neither sec_6212 nor elsewhere prescribes the form of a notice or the specifics to be contained therein the deficiency notices issued to petitioner for the years in issue clearly meet the above-described requirements and are therefore adequate to sustain the court’s jurisdiction herein petitioner’s argument that his compensation and retirement payments constituted a nontaxable return of human capital is directly refuted by the requirement under sec_61 to include those amounts in gross_income and by numerous cases affirming the intent of that section to reach any and all income from whatever source derived unless specifically exempted see eg 348_us_426 we sustain all of respondent’s nonconceded inclusions in petitioner’s income for and on the form sec_1040 petitioner submitted to the irs for all of the years at issue petitioner claimed a filing_status of single for and however respondent assumed petitioner’s filing_status to be married_filing_separately and in determining deficiencies for those years he allowed the standard_deduction applicable to taxpayers with that filing_status on brief petitioner does not dispute respondent’s married_filing_separately classification for him for and nor does he allege that he reached age during any of the years in issue therefore in computing under rule the deficiencies and penalties imposed herein respondent may attribute to petitioner a and filing_status of married_filing_separately also respondent may assume for all years at issue that petitioner did not attain age and therefore was not entitled to an additional standard_deduction under sec_63 thus for and petitioner is entitled to the basic_standard_deduction provided under sec_63 and sec_62 to married_filing_separately taxpayers and for and to the basic_standard_deduction provided under sec_63 and sec_62 to single taxpayers petitioner’s filing_status is also potentially relevant in determining whether he is required to file returns for the years at issue see infra discussion b and as will become apparent it is important to keep in mind that respondent concedes two of the four proposed income inclusions for cancellation_of_indebtedness_income in the sum of dollar_figure because the debt had not been discharged by the creditor and dollar_figure of dividend income relating to stock that belonged to petitioner’s ex-wife see supra note respondent’s remaining proposed inclusions in petitioner’s income for are the retirement distribution of dollar_figure from mobil pension_trust which was reported by petitioner on the form_1040 and social_security_benefits of dollar_figure in arguing that petitioner realized taxable_income in in the amount of dollar_figure from social_security_benefits respondent has apparently overlooked the impact of his concessions for upon the computation of includable social_security_benefits under sec_86 pursuant to sec_86 b and c a petitioner is taxable on no more than the excess of the sum of his modified_adjusted_gross_income not including his social_security_benefits plus one-half of hi sec_2001 social_security_benefits over dollar_figure petitioner’s base_amount under sec_86 petitioner and respondent agree that his only item_of_gross_income other than his social_security_benefits assumed for this purpose to be dollar_figure see supra note was the dollar_figure retirement distribution from mobil pension_trust that amount plus one-half of petitioner’ sec_2001 social_security_benefits dollar_figure equals dollar_figure which is less than dollar_figure therefore petitioner received zero includable social_security_benefits in because hi sec_2001 adjusted_gross_income of dollar_figure is less than the sum of his standard_deduction and personal_exemption dollar_figure plus dollar_figure or dollar_figure petitioner owes no tax for as a result petitioner is not liable for any_tax deficiency for for respondent alleges that petitioner is taxable on the dollar_figure retirement distribution from mobil pension_trust which was reported by petitioner on the form_1040 line wages salaries tips etc rather than line 16b pensions and annuities and on dollar_figure of social_security_benefits received in in as in respondent failed to compute petitioner’s includable social_security_benefits under sec_86 in as in the sum of petitioner’s adjusted_gross_income other than social_security_benefits dollar_figure plus one-half of his social_security_benefits dollar_figure a total of dollar_figure is less than dollar_figure so that petitioner received zero includable social_security_benefits because hi sec_2002 adjusted_gross_income of dollar_figure is less than the sum of his standard_deduction and personal_exemption dollar_figure plus dollar_figure or dollar_figure petitioner owes no tax for therefore he is not liable for any_tax deficiency for ii additions to tax a respondent’s sec_6651 determination sec_1 introduction sec_6651 provides for an addition_to_tax in the event a taxpayer fails to file a timely return determined with regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the amount of the addition is equal to percent of the amount_required_to_be_shown_as_tax on the delinquent_return for each month or fraction thereof during which the return remains delinquent up to a maximum addition of percent for returns more than months delinquent respondent argues that petitioner’s language insertions above the jurat and along the margins of his form sec_1040 submitted to the irs for the years in issue and the protests or other documents attached to those forms contradict the declarations in the jurat and therefore negate the status of those form sec_1040 as valid returns as a result respondent argues that petitioner has failed to file a valid_return for any of the years in issue and he has imposed the full 25-percent penalty for each year alternatively respondent argues assuming arguendo that the petitioner’s form sec_1040 constitute tax returns for and petitioner is still liable for the addition_to_tax under sec_6651 for failure to timely file his tax returns for those years in making that argument respondent apparently ignores the extensions for time to file that are reflected in his own certificate_of_official_record literal transcript for each year taking those extensions into account it appears that only the form_1040 was submitted to the irs after the expiration of the extension period and that that form_1040 based upon the date signature date was delinquent by more than yeardollar_figure petitioner argues that his failure_to_file was never proved under the law and that therefore the penalty does not apply requirement to file a valid_return petitioner’s filing_status recently in lange v commissioner tcmemo_2005_176 we described the requirements for making a valid_return that the form_1040 was submitted more than a year after the date extended due_date so that petitioner is subject_to the maximum 25-percent addition_to_tax under sec_6651 is indicated by both the date signature date and respondent’s letter to petitioner describing the form_1040 as a frivolous_return which was dated date although that evidence is sufficient to support such a finding and the resulting conclusion that petitioner is subject_to the maximum 25-percent penalty for for reasons discussed infra we are able to reach the same conclusion on the ground that petitioner’s handwritten and typed additions and his protest attached to the form_1040 justify respondent’s treating it as an invalid return sec_6011 requires taxpayers to file returns in accordance with the forms and regulations prescribed by the secretary see sec_1_6011-1 income_tax regs in addition taxpayers are required to verify by written declaration that their submitted returns have been made under penalties of perjury sec_6065 see also sec_1_6065-1 income_tax regs a taxpayer satisfies this requirement by signing the preprinted jurat contained on the form_1040 see 102_tc_137 affd 53_f3d_799 7th cir which is a declaration under penalties of perjury that the return is true correct and complete even where the taxpayer fails to follow the prescribed forms a document will be treated as a valid_return for purposes of sec_6651 if it satisfies the following i it contains sufficient data to calculate tax_liability ii it purports to be a return iii it represents an honest and reasonable attempt to satisfy the requirements of the tax law and iv it is executed under penalties of perjury 82_tc_766 affd 793_f2d_139 6th cir in determining the validity of a return this and other courts have generally held that alterations of the language of the jurat itself invalidates a return see eg 845_f2d_794 8th cir per curiam where statements are added that do not modify the specific language of the jurat the validity of the return depends upon whether the additional statements disclaim liability or otherwise qualify the jurat by casting doubt on the jurat's declaration that the return is true correct and complete for example the mere addition near the jurat of the words under protest will not invalidate the return see mccormick v peterson aftr 2d ustc par big_number e d n y see also 849_f2d_365 9th cir addition of words signed involuntarily under penalty of statutory punishment below the jurat did not invalidate return however where the purported return refers to and includes an accompanying statement that disclaims liability for the tax reported on the return or appears to contradict the declarations in the jurat the return is invalid as the accompanying statement vitiates the jurat 114_tc_136 sloan v commissioner supra doubts regarding whether the accompanying statement has qualified the jurat so as to invalidate the return are resolved in the commissioner's favor 53_f3d_799 7th cir affg 102_tc_137 however not every individual with taxable_income need make a return in pertinent part sec_6012 provides that an individual whose filing_status is single need not file a federal_income_tax return unless gross_income for the taxable_year exceeds the sum of the applicable personal_exemption amount and the basic_standard_deduction and that an individual whose filing_status is married_filing_separately need not file a return unless gross_income for the taxable_year exceeds the applicable personal_exemption amount see sec_6012 and d as discussed supra in note for all of the years in issue petitioner claimed a filing_status of single but for and respondent assumed a filing_status for petitioner of married_filing_separately and applied the return filing thresholds pertinent thereto dollar_figure for and dollar_figure for that dispute which we have resolved in respondent’s favor see supra note is moot however because even if we assume that the return filing thresholds applicable to single filers apply to petitioner dollar_figure for and dollar_figure for petitioner’s gross_income for both and as redetermined herein is far in excess of those thresholds and he was required to file a valid_return for each year for and there is no dispute that petitioner’s filing_status was single therefore his return filing thresholds for those years as a single_taxpayer under age see supra note were dollar_figure for and dollar_figure for amounts that exceed his gross_income for each of those years as redetermined herein dollar_figure as a result petitioner was not required to file a return for either or and while petitioner’s additions of the qualification under protest without prejudice between the jurat and his signature on both the and form sec_1040 and his addition of the margin language to his form_1040 may not amount to a disclaimer of tax_liability or a negation of the jurat we cannot say the same with respect to the effect of the attachment to each form_1040 petitioner referred to the attachment to the form_1040 on line of that form and he referred to the attachment to the form on both line of that form and in the margin language in 102_tc_137 affd 53_f3d_799 7th cir the taxpayers after the jurats and before their signatures on form sec_1040 submitted for several years added a reference to an accompanying statement of denial and disclaimer by which statement they erroneously denied any federal_income_tax liability for the year we stated that the denial and disclaimer makes unclear whether petitioner had an ‘honest and reasonable intent to supply the information required by the tax code ’ in lange v commissioner tcmemo_2005_176 the taxpayer attached a cover letter to the front of his form_1040 which contained a statement that was virtually identical to the statement inserted into the margin on each page of petitioner’s form_1040 the taxpayer in lange also attached a protest document to his form_1040 which contained many of the arguments made in the protest document attached to petitioner’s form_1040 e g he is not an individual as that term is used in sec_1 and private sector employees should not be taxed at the same rate as government employees and only government employment is subject_to taxation in lange we determined that such arguments are frivolous and that the taxpayer’s form_1040 did not represent an honest and reasonable attempt to satisfy the requirements of the tax law thereby failing to satisfy part of the four-part test under beard v commissioner 82_tc_166 affd 793_f2d_139 6th cir the attachment to the form_1040 is different from the attachment to the form_1040 principally it constitutes an argument that petitioner a self-proclaimed private independent_contractor received no income subject_to employment_taxes from his employer watson inc as part of that attachment in the watson inc letter petitioner acknowledges that he will be paid money for working for watson inc during but in part he justifies his claim that he is not subject_to employment_taxes on the basis that he anticipates that he will incur no liability for income_tax for in petitioner received dollar_figure from watson inc that beyond peradventure is an item_of_gross_income reportable but not reported on his federal_income_tax return we view the attachment to the form_1040 and in particular petitioner’s unsupported and unjustified anticipation that he will incur no tax_liability for as raising a serious question as to whether the form_1040 was an honest and reasonable attempt to satisfy the requirements of the tax law and we conclude and find that it was not on the basis of sloan v commissioner supra beard v commissioner supra and lange v commissioner supra we hold that neither the nor form_1040 constituted a reasonable attempt to satisfy the requirements of the tax law therefore neither constituted a valid_return and petitioner is liable for the 25-percent addition_to_tax under sec_6651 for failure to timely file a return for and and because petitioner was not required to file a return for either or he is not liable for an addition_to_tax under sec_6651 for either year b respondent’s sec_6654 determination respondent determined that petitioner is liable for a dollar_figure addition_to_tax pursuant to sec_6654 for for failure to pay estimated_tax sec_6654 provides for an addition_to_tax in the event of an underpayment of a required_installment of individual estimated_tax sec_6654 and b each required_installment is equal to percent of the required_annual_payment which in turn is equal to the lesser_of percent of the tax shown on the individual’s return for that year or if no return is filed percent of his or her tax for such year or if the individual filed a return for the immediately preceding_taxable_year percent of the tax shown on that return sec_6654 b i and ii the due dates of the required installments for a calendar taxable_year are april june and september of that year and january of the following year sec_6654 an individual’s tax for purposes of sec_6654 consists of income and self-employment_tax determined before the application of any wage withholding credits which under sec_6654 are treated as payment of estimated_tax see sec_6654 sec_6654 provides certain specified exceptions to the applicability of sec_6654 none of which cover petitioner because we find that petitioner did not file a valid_return for either or his required_annual_payment for wa sec_90 percent of the tax owed for that year sec_6654 on the form_1040 petitioner admits that he paid no estimated_taxes and that no tax was withheld for that year the information returns attached to the form_1040 corroborate that no income taxes were withheld from any payments to petitioner therefore we sustain respondent’s determination of a sec_6654 addition_to_tax for subject_to a downward adjustment reflecting respondent’s concessions eliminating his inclusions of dividend income and capital_gain iii respondent’s motion to impose a penalty under sec_6673 respondent has moved to impose a penalty against petitioner under sec_6673 in pertinent part sec_6673 provides a penalty of up to dollar_figure if proceedings before the tax_court have been instituted or maintained by the taxpayer primarily for delay or the taxpayer’s position in the proceeding is frivolous or groundless the purpose of sec_6673 is to compel taxpayers to think and to conform their conduct to settled principles before they file returns and litigate 119_tc_285 a taxpayer’s position is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for a change in the law id pincite the inquiry is objective if a person should have known that his position is groundless a court may and should impose sanctions id petitioner’s arguments that he is not taxable on wages and or other compensation and the notices of deficiency for all of the years in issue are invalid are shopworn frivolous tax-protester arguments that are contrary to settled principles of law that petitioner made the former argument without analysis or serious thought as to its merit is indicated by the inclusion of the argument in attachments to his returns and in his petitions for and years in which petitioner received no wages or other compensation_for services performed during those years in addition respondent’s counsel mailed a letter dated date to petitioner advising him that he was advancing frivolous arguments and encouraging him to consult with a reputable tax practitioner before making such arguments in court respondent’s counsel attached to his letter excerpts from an irs publication entitled the truth about frivolous tax arguments which addresses all of petitioner’s aforementioned arguments and demonstrates that they are contrary to established law under the circumstances we shall grant respondent’s motion for a penalty under sec_6673 and we will require petitioner to pay a penalty to the united_states of dollar_figure iv conclusion to reflect the foregoing an appropriate order will be issued and decisions will be entered under rule
